                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JERONE YOUNG,                               :

       Plaintiff,                           :

vs.                                         :       CIVIL ACTION NO. 1:17-cv-24-TFM-MU

CITY OF MOBILE, et al.,                     :

       Defendants.                          :

                                         JUDGMENT

       In accordance with the Court’s Memorandum Opinion and Order entered on this same date,

it is hereby ORDERED, ADJUDGED, and DECREED that Plaintiff’s claims are hereby

DISMISSED with prejudice pursuant to Fed. R. Civ. P. 56(a).

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Fed. R. Civ. P. 58. This case is hereby closed.

       DONE and ORDERED this the 27th day of February 2019.

                                            /s/ Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
